UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6374


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JESUS RAMIREZ-BARRERA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00477-CCE-1)


Submitted: August 27, 2021                                   Decided: September 9, 2021


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesus Ramirez-Barrera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jesus Ramirez-Barrera, a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. Upon review of the record, we conclude that the district court did not abuse its

discretion in ruling that the applicable 18 U.S.C. § 3553(a) factors weighed against

compassionate release. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021).

Accordingly, we affirm. We deny Ramirez-Barrera’s motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2